 In the Matter of HAT CORPORATION OF AMERICAandUNITED HATTERS,CAP AND MILLINERY WORKERS'INTERNATIONAL UNION,A. F. of L.Case No. R-2916.-Decided September 8, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mrs. Elinore M. Herrick,for the Board.McLanahan, Merritt, Ingraham cfi Christy,byMr. Henry Clifton,of New York City, for the Company.Mr. Elias LiebermanandMr. Marx Lewis,of New York City, forthe Union.Miss Grace MoEldowney,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 31, 1941, UnitedHatters,Cap and Millinery Workers'International Union, A. F. of L., herein called the Union, filed withthe, Regional Director for the Second Region (New York City) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Hat Corporation ofAmerica, herein called the Company, engaged inthe manufacture,sale, and distribution of hats at East Norwalk, Connecticut, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat.'449,herein called the Act.On August 11, 1941, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On or aboutAugust 1, 194151 the Company, the Union, and the Board entered intoI The stipulation is dated July 1941,with the day of the month blank ; but the RegionalDirector'sElection Report, hereinafter referred to, states that it was entered into onAugust 1, 1941..35 N. L. R. B., No. 59299 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDa "STIPULATION FOR CERTIFICATION UPON CONSENTELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on August 12, 1941, under the direction and supervision ofthe Regional Director, among all production employees of CavanaghDepartment (including finishers, flangers, and trimmers), fourth-floorfinishers, trimmers, and flangers, third-floor finishers, first-floor Hang-ers,binders, and employees of the packing department, shipping-department, box department, wood-block shop, and maintenance de-partment, employed by the Company at its Plant Number 1, but ex-cluding supervisors, foremen, assistant foremen, clerical employees,floor boys (buggy luggers), inspectors (passers), timekeepers, and-time-study employees, to determine whether or not said employeesdesired to be represented by United Hatters, Cap and MillineryWorkers' International Union, A. F. of L.On August 16, 1941, theRegional Director issued and duly served upon the parties her Elec-tion Report on the ballot.No objections to the conduct of the ballotor the Election Report have been filed by any of the parties.In her Election Report the Regional Director reported as followsconcerning the balloting and its results :Total number eligible to vote______________________________592Total number of ballots cast_______________________________472Total number of valid ballots______________________________454Total number of votes in favor of United Hatters, Cap andMillineryWorkers' International Union, A F. of L--------385Total number of votes against aforementioned Union ---------69Total number of blank votes_______________________________0Total number of void ballots______________________________0Total number of challenged votes__________________________18Since the counting of the challenged ballots is not essential todetermine the result of the election, we do not pass upon their validity.Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hat Corporation of America, East Nor-walk, Connecticut, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production employees of Cavanagh Department (includingfinishers, flangers, and trimmers), fourth-floor finishers, trimmers,and flangers, third-floor finishers, first-floor flangers, binders, andemployees of the packing department, shipping department, box de-partment, wood-block shop, and maintenance department, employed HAT CORPORATION OF AMERICA301by the Company at its Plant Number 1, but excluding supervisors,foremen, assistant foremen, clerical employees, floor boys (buggyluggers), inspectors (passers), timekeepers, and time-study employees,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.3.UnitedHatters,Cap and Millinery Workers' InternationalUnion, A. F. of L., has been designated and selected by a majorityof the employees in the above unit as their representative for thepurposes of collective bargaining, and is the exclusive representativeof all the employees in said unit, within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBYCERTIFIED that United Hatters, Cap and MillineryWorkers' International Union, A. F. of L., has been designatedand selected by a majority of all production employees of Cav-anagh Department (including finishers, flangers, and trimmers),fourth-floor finishers, trimmers, and flangers, third-floor finishers,first-floor flangers, binders, and employees of the packing department,shipping department, box department, wood-block shop, and mainte-nance department, employed by Hat Corporation of America, EastNorwalk, Connecticut, at its Plant Number 1, but excluding super-visors, foremen, assistant foremen, clerical employees, floor boys(buggy luggers), inspectors (passers), timekeepers, and time-studyemployees, as their representative for the purposes of collective bar-gaining, and that, pursuant to the provisions of Section 9 (a) of theAct,United Hatters, Cap and MillineryWorkers' InternationalUnion, A. F. of L., is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.